United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-28881 Second Quarter ended March 31, 2007 Family Healthcare Solutions, Inc. Nevada 76-0528600 (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) Via Simon Bolivar Edificio El Congrejo, Officina 22, Panama 0818-0031 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:507-213-1325 (WORCO Attorneys are contact persons at that address and number) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock The number of shares outstanding of the Registrant's Common Stock, as of March 31, 2007 was 33,959,960; and the aggregate number of shares held by non-affiliates was approximately 27,919,560. We have enjoyed NO REVENUES during the period of this report. Transitional Small Business Disclosure Format (check one): yes ono x PART I: FINANCIAL INFORMATION The financial statements, for the three months and six months ended March 31, 2007, included herein have been prepared by the Company, without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnotes disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information not misleading. PART II. DISCUSSION & ANALYSIS OR PLAN OF OPERATION (a) Plan of Operation for the next six months. We have been substantially inactive for the last quarter and expect to remain so for remainder of the current fiscal year. There can be no assurance that we will be successful at any time in the future, in raising sufficient funding from any sources during the next six months. Even if we are successful in raising capital through any sources, there can be no assurances that any such financing would be available in a timely manner or on terms acceptable to us and our current shareholders. Additional equity financing could be dilutive to our then existing shareholders, and any debt financing (if any) could involve restrictive covenants with respect to future capital raising activities and other financial and operational matters. (b)Discussion and Analysis of Financial Condition and Results of Operations. We have no cash, receivables, or assets, nor history of revenues. Our Management and Directors intent to pursue a program of settlement of existing debt with stock, in such cases, and on such terms as may be successfully negotiated. PART III: OTHER INFORMATION Item 1. Legal Proceedings.None Item 2. Changes in Securities.None Item 3. Defaults on Senior Securities. None Item 4. Submission of Matters to Vote of Security Holders.None Item 5. Other Information. None Item 6. Exhibits and Reports on Form 8-K. 31.Section 302 Certification 32.Certification(s) Pursuant to 18 USC Section 1350. Family Healthcare Solutions, Inc. Financial Statements March 31, 2007 Balance Sheets Statement of Operations Statements of Cash Flows Notes to Financial Statements Family Healthcare Solutions, Inc. (a Development Stage Company) Balance Sheets March 31, September 30, 2007 2006 (Unaudited) ASSETS Current Assets Cash $ - $ - Total Current Assets - - Property & Equipment, Net - - Total Assets $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Notes Payable - Related Party 69,328 69,328 Total Current Liabilities 69,328 69,328 Total Liabilities 69,328 69,328 Stockholders' Equity Common Stock, Authorized 100,000,000 Shares of $.001 Par Value, 33,959,694 shares issued and outstanding respectively 33,960 33,960 Additional Paid in Capital 1,672,532 1,672,532 Accumulated Deficit (1,775,820 ) (1,775,820 ) Total Stockholders' Equity (69,328 ) (69,328 ) Total Liabilities and Stockholders' Equity $ 0 $ 0 The accompanying notes are an integral part of these financial statements. Family Healthcare Solutions, Inc. (a Development Stage Company) Statement of Operations (unaudited) For the three For the three From Inception months ended months ended on April 9, 1998 March 31, March 31, thru March 31, 2007 2006 2007 REVENUES $ - $ - $ - OPERATING EXPENSES Legal Fees 377,340 Consulting Fees 377,272 Bad Debt Expense 46,300 General & Administrative - - 362,812 Total Operating Expenses - - (1,163,724 ) OTHER INCOMER (Expense) Impairment Loss (168,430 ) Miscellaneous Income - - (88,081 ) Interest Expense - - 52,398 Total Other Income (Expense) - - (204,113 ) NET INCOME BEFORE DISCOUNTINUED OPERATIONS AND INCOME TAXES - (1,367,837 ) (Loss) from discontinued operations - - (292,036 ) (Loss) from disposal of discontinued operations - - (115,947 ) Total Net Income (loss) from discontinued operations (407,983 ) NET INCOME (LOSS) BEFORE INCOME TAX - - (1,775,820 ) INCOME TAX EXPENSE $ - $ - - NET INCOME (LOSS) $ - $ - $ (1,775,820 ) Net Income (Loss) Per Share $ (0.00 ) $ (0.00 ) $ (1.25 ) Weighted Average Shares Outstanding 33,959,964 2,198,692 1,415,951 The accompanying notes are an integral part of these financial statements. Family Healthcare Solutions, Inc (a Development Stage Company) Statement of Cash Flows (unaudited) From inception on April 9, For the three months ended 1998 March 31, March 31, 2007 2006 2007 Cash Flows from Operating Activities Net Income (Loss) $ - $ - $ (1,775,820 ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operations: Bad debt expense - - 46,300 Stock Issued for Services - - 1,187,782 Stock issued to reduce payables - - 2,500 Interest on notes payable - related party - - 35,208 Loss on disposal of discontinued operations - - 397,995 Change in Assets and Liabilities - - - (Increase) in interest receivable - - (42,995 ) Increase (Decrease) in Accounts Payable and Accrued Expenses - - (330,325 ) Net Cash Provided(Used) by Operating Activities - - (479,355 ) Cash Flows from Investing Activities Cash paid for investments - - (255,000 ) Net Cash Provided (Used) by Investing Activities - - (255,000 ) Cash Flows from Financing Activities Payments paid on notes receivable - related parties - - (246,300 ) Principal received on notes receivable - related parties - - 100,000 Proceeds received on notes payable - related parties - - 399,654 Common stock issued for cash - - 481,000 Net Cash Provided (Used) by Financing Activities - - 734,354 Increase (Decrease) in Cash - - - Cash and Cash Equivalents at Beginning of Period - - - Cash and Cash Equivalents at End of Period $ - $ - $ - Cash Paid For: Interest $ - $ - $ - Income Taxes - $ - The accompanying notes are an integral part of these financial statements. Family Healthcare Solutions, Inc. Notes to the Financial Statements March 31, 2007 GENERAL Family Healthcare Solutions, Inc. (the Company) has elected to omit substantially all footnotes to the financial statements for the three months and six months ending March 31, 2007 since there have been no material changes (other than indicated in other footnotes)to the information previously reported by the Company in their Annual Report filed on Form 10-KSB for the fiscal year ended September 30, 2006. UNAUDITED INFORMATION The information furnished herein was taken from the books and records of the Company without audit. However, such information reflects all adjustments which are, in the opinion of management, necessary to properly reflect the results of the interim period presented. The information presented is not necessarily indicative of the results from operations expectedfor the full fiscal year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this Form 10-Q Report for the Quarter ended March 31, 2007, has been signed below by the following person on behalf of the Registrant and in the capacity and on the date indicated. By signing this Quarterly Report, the undersigned hereby certify: (1) This Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated:April 13, 2007 Teodoro F. Franco L. Teodoro F. Franco L. Sole Officer/Director
